Citation Nr: 0929648	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent disabling for service-connected posttraumatic stress 
disorder ("PTSD") from June 17, 2002 to April 3, 2005.

2.  Entitlement to an increased evaluation in excess of 30 
percent disabling for service-connected residuals of a 
fragment wound, right side of neck, on and after February 27, 
2007, and entitlement to an evaluation in excess of 10 
percent from June 17, 2002, to February 27, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
August 1970.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a March 2003 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Houston, Texas, which granted the Veteran's claim 
for service connection for PTSD, with an initial evaluation 
of 30 percent, effective June 17, 2002, and granted his 
request for an increased disability evaluation for residuals 
of a fragment wound, right side of neck, to 10 percent, 
effective June 17, 2002.  

In a December 2006 rating decision, the RO increased the 
Veteran's evaluation for PTSD to 50 percent, effective April 
4, 2005 forward.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remained on appeal before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In July 2007, the Board remanded the Veteran's claims for 
further development.  Shortly thereafter, in an October 2007 
rating decision, the RO increased the Veteran's residuals of 
fragment wound to 30 percent, effective February 27, 2007.  
In a January 2009 rating decision, the Appeals Management 
Center ("AMC") granted the Veteran's claim for an increased 
evaluation for PTSD to 100 percent for the period April 4, 
2005 forward.  

As the Veteran has been awarded the maximum disability rating 
available for PTSD for the period on and after April 4, 2005, 
that portion of his appeal is resolved.  However, the matter 
of entitlement to an initial disability rating in excess of 
30 percent from June 17, 2002, to April 3, 2005, remains on 
appeal.  In this regard, in April 2009, the AMC issued a 
Supplemental Statement of the Case ("SSOC"), which 
continued to deny the Veteran's claim for a higher disability 
rating for that period.  The claims folder has been returned 
to the Board for further appellate proceedings.

The issue of entitlement to an increased evaluation for 
service-connected residuals of a fragment wound, right side 
of neck is addressed in the REMAND portion of the decision 
below and is once again being REMANDED to the RO via the 
Appeals Management Center ("AMC"), in Washington, DC.


FINDING OF FACT

For the period June 17, 2002 to April 3, 2005, the Veteran's 
service-connected PTSD was manifested by depressed mood, 
suspiciousness, mild anxiety, mild sleep impairment, mild 
memory loss, social isolation and difficulty in establishing 
and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent disabling for PTSD for the period June 17, 2002 to 
April 3, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
4.3, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In a letter issued in July 2002, the RO advised the Veteran 
of the evidence needed to substantiate his original claim of 
service connection for a psychiatric disorder, which was 
claimed as depression and anxiety, but was later 
recharacterized as PTSD.  This letter also advised the 
Veteran of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The Board notes that a 
letter dated March 2006 advised the Veteran as to the type of 
evidence needed to substantiate both the disability rating 
and effective date elements of his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.

However, for initial rating claims, where service connection 
has been granted and the initial rating has been assigned, 
the claim of service connection has been more than 
substantiated, as it has been proven.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required since the purpose that 
the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the rating of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 
notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez does not apply to the Veteran's initial 
rating claim for PTSD because VA's VCAA notice obligation was 
satisfied when the RO granted his claim for service 
connection.  22 Vet. App. 37 (2007).



        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA 
Medical Center ("VAMC") treatment records, private 
treatment records, and VA examination reports dated February 
2003, May 2005, June 2006 and July 2008.  The claims file 
also contains the Veteran's statements in support of his 
claim.  Additionally, as this claim is one involving a 
current evaluation of an already service-connected 
disability, the Board finds that all pertinent records 
relating to the claim have been associated with the claims 
folder.  The Veteran has not referenced any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  As noted 
above, the Veteran has been provided several VA examinations 
for PTSD throughout the pendency of this claim.  These 
examination reports are thorough and consistent with 
contemporaneous VA treatment reports.  In short, the Board 
has carefully considered the provisions of the VCAA in light 
of the record on appeal, and for the reasons expressed above 
finds that the development of the claim has been consistent 
with the provisions of the VCAA.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claim.  Accordingly, the Board 
will proceed to a decision on the merits.

II.  Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  
However, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, when the factual findings show distinct 
time periods during which a claimant exhibits symptoms of the 
disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2008).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) ("DSM-IV").

The criteria for the current 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:	

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The Board must consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 71 to 80 indicate that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and no more than slight impairment in 
social, occupational r school functioning.  GAF scores from 
61 to 70 represent some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupation, 
or school functioning, but generally functioning pretty well, 
and have some meaningful relationships.  GAF scores from 51 
to 60 represent moderate symptoms, such as flat affect and 
circumstantial speech, and occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
function (such as few friends, conflicts with peers or co-
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference VA's adoption of the DSM-IV, for rating 
purposes).

III.  Analysis

The Veteran was initially service-connected for PTSD in a 
March 2003 rating decision with an initial evaluation of 30 
percent, effective June 17, 2002.  Currently, he has staged 
ratings for PTSD, and is rated at 100 percent disabled 
effective April 4, 2005 forward.  This appeal concerns his 
request for a higher rating for the period between June 17, 
2002 and April 3, 2005.

The Veteran was first evaluated for PTSD during a February 
2003 VA examination, after he said that he was given some 
information about PTSD from his veterans' service 
representative.  During the evaluation, he said that he had 
initially experienced many more emotional difficulties 
following service in Vietnam, but that these feelings had 
subsided over the years, and that he had "mellowed.  
Regarding memories of his Vietnam service, he said that 
although he was not really involved in combat (he was award 
the Purple Heart after being injured following an explosion), 
he saw many atrocities, including being involved in loading 
body bags.  This caused him to begin to experience dreams and 
nightmares while still serving in the war.  More recently, 
however, he said that he now only experienced them 
occasionally, such that he rarely noticed them.  He said that 
he had not experienced any flashbacks in a long time, and 
that his only true flashback experience occurred after he had 
experimented with LSD.  He said that while certain 
situations, noises and voices used to trigger intrusive 
memories of his war experiences, he felt that they no longer 
did because he had "built up a wall" around himself.  He 
added that he made a concerted effort to not let things 
affect him so much.  

Regarding his personal life, he said that he was divorced 
after being married for 20 years to a woman that he never 
really loved and now had a female friend that visited him 
twice a week; he emphasized, however, that he did not like to 
go out.  He described himself as a loner and said that he had 
no close friends and did not trust anyone.  He said that he 
particularly avoided other veterans because he did not want 
to talk or hear about Vietnam experiences.  However, he did 
note that he spent weekends with his adult daughter helping 
her with yard work.  Regarding leisure time activities, he 
said that he enjoyed watching television, listening to music 
and renting movies.  He said that he used to not be able to 
watch war films, but that they no longer bothered him.  He 
again emphasized that his symptoms were not as bad as they 
used to be and noted that he had previously taken Prozac on 
and off for 15 years, but was no longer taking any 
antidepressant medication.  He said that although he had 
experienced some sleeping difficulties on and off, he was not 
having any trouble sleeping at that time.  He also said that 
he did not get angry or irritable unless he was tired.  He 
said that he was not really sure whether he had concentration 
problems, and noted that his only feelings of suspicion 
involved people and situations at work.  He added that he had 
been gainfully employed with Hewlett-Packard for the past 10 
years.  During the mental status examination, the Veteran was 
found to be neatly-groomed, casually-dressed and cooperative, 
with appropriate and coherent thoughts.  He said that 
experienced no auditory or visual hallucinations and endorsed 
no suicidal or homicidal ideation.  The examiner concluded 
that the Veteran had some symptoms of PTSD, but seemed to be 
doing much better.  The diagnosis was PTSD in partial 
remission and his assigned GAF score was 71.

A review of the claims folder shows that, following the VA 
examination, the Veteran neither sought nor received any 
mental health treatment until April 4, 2005, when he was seen 
at the VAMC at the referral of his primary care physician for 
a PTSD evaluation.  During the interview, he said that he did 
not understand why his doctor wanted him to be seen, and 
specifically refused to discuss any of his military 
experiences or traumas.  However, he did mention that he had 
several regrets in his life, especially feeling that he did 
not finish things that he had started.  He also expressed 
feelings of regret about being a loner and not trusting 
people.  He said that his only personal relationship was with 
a married woman with whom he had been involved for the past 
six years.  He added, however, that he was very satisfied 
with the relationship because she did not want to leave her 
husband and he enjoyed not having to make a commitment.  He 
said he had previously been married twice, the second time 
lasting some 20 years.  

In speaking with the Veteran, the clinician noted that he 
appeared to be depressed, had not been sleeping well, had low 
energy and limited concentration, expressed guilt, showed 
excess worry and anxiety, was tense, easily fatigued and 
forgetful.  During the mental status examination, he was 
found to have fair grooming, was cooperative, had good eye-
contact, but was guarded.  His speech was of a normal rate 
and volume, and his thought process was logical and goal-
directed.  He endorsed no hallucinations, delusions or 
illusions, and had no suicidal or homicidal ideation.  He 
affect was full and appropriate and his mood was dysphoric.  
Insight and judgment were noted as fair.  The clinician 
diagnosed him with PTSD, depression NOS (not otherwise 
specified) and alcohol abuse.  She listed his Axis IV 
psychosocial and environmental problem as having no social 
support.  His assigned GAF score was 50.

One week later, the Veteran called the VAMC to obtain 
information about enrolling in some type of mental health 
treatment.  Although he noted that he had not been interested 
before, he said that he was now interested because he ha not 
been sleeping well and was having so many problems at work 
that he was concerned about getting fired.  He said that he 
could not afford to take any time off from work because he 
was concerned about getting fired.  The following day, 
however, he was informed that because of his alcohol 
consumption (he was now drinking a six-pack of beer per day), 
he could not enroll in the day treatment program.  The 
Veteran expressed disappointment and said that he would just 
try to deal with his problems on his own.

In May 2005, the Veteran was afforded a second VA 
examination.  During the interview, the Veteran described his 
mood as "mellow" and described himself as a "dud" and 
"wishy washy" person.  He said that he had become much more 
introspective over the last 15-20 years and that this 
thinking caused him to lose sleep, causing him to be 
constantly tired.  He described his concentration as terrible 
and that this had impacted several areas of his life.  He 
specifically described problems taking his medications, and 
how he had taken his blood pressure medication four times in 
one day, causing him to have to rest for over three days and 
miss work.  He also noted memory problems, such as leaving 
lit cigarettes all over the house and forgetting that he had 
left food in the microwave.  He also said that he frequently 
worried about a number of different things and found it 
difficult to control.  He also said that he had began to 
think about his experiences in Vietnam much more often than 
he used to and was now either thinking or dreaming about them 
daily.  He added that he believed that the thoughts had 
returned since he had begun the VA compensation and pension 
process.  He noted that the dreams and thoughts were often 
triggered by information on the television, radio or 
newspaper about the Iraq War, and they caused him to become 
angry.  He also expressed continuing detachment from others 
and said that he had difficulty feeling happy about anything 
in his life and felt that he had nothing in his future to 
look forward to.  He did not report any hypervigilance, and 
when asked about an exaggerated startle response, he noted 
that his experiences were no different that those of anyone 
else.  He also said that he was now taking Prozac again, 
although he noted that it did not make him feel any better.  
He also mentioned having participated in eight individual 
therapy sessions at work a few years earlier, but said that 
he did not open up to the therapist.  In this regard, he also 
mentioned that although he was still employed with Hewlett-
Packard, he had been promoted to Project Lifecycle Manager 
two years earlier and hated his job, which caused him to 
frequently call in sick.  He added that he was afraid that he 
was going to lose his job due to this behavior and was making 
plans to find another job.  This was noted as another source 
of his worry and rumination.  Regarding his personal 
relationships, he noted that his girlfriend had recently left 
him and had gone back to her husband.  He said that he was 
not expecting this and hoped that she would come back.  He 
noted that he had no social contact outside of this woman and 
his adult daughter.  

During the mental status examination, he was found to be 
appropriately dressed and groomed, was cooperative, had 
fluent speech with an appropriate rate and rhythm, and 
thoughts that were coherent and logical.  The examiner 
diagnosed him with PTSD, chronic, and depressive disorder, 
NOS.  Under Axis IV, he was found to have a change in a long-
term relationship, limited social support, occupational 
concerns and remote exposure to war.  His assigned GAF score 
was 55.  

The Board recognizes that the claims folder contains 
additional VA examination reports and mental health treatment 
records dated since May 2005, however, as this appeal 
concerns the severity of his PTSD prior to April 4, 2005, the 
Board finds the more contemporaneous evidence discussed above 
to be far more probative than the subsequent evidence of 
record.  As discussed, the Veteran underwent VA examination 
in February 2003, at which time he demonstrated some symptoms 
of PTSD, but the VA examiner specifically concluded that he 
was doing "much better" than he had in the past, and he was 
given a GAF score of 71.  He subsequently sought no treatment 
for PTSD until being referred by his primary physician in 
April 2005.  At that time, he was given a lower GAF score of 
50, and, one week following mental health examination, 
specifically inquired as to the possibility of enrolling in 
mental health treatment, explaining that he had not been 
sleeping well and was having more trouble at work.  
Subsequent VA examination in May 2005 revealed a GAF score of 
55, also significantly lower than that assigned in February 
2003.

The Board finds that this record demonstrates a clear 
worsening of his disability on and after April 2005.  Prior 
to that date, based on the results of his February 2003 VA 
examination, the Board finds that a disability rating in 
excess of 30 percent disabling for PTSD is not warranted.  
The results of that examination are entirely consistent with 
the criteria for a 30 percent rating, which requires PTSD 
manifested by occupational and social impairment due to such 
symptoms as depressed mood, suspiciousness, mild anxiety, 
mild sleep impairment, mild memory loss, and some social 
isolation.  It was not shown, however, that the Veteran 
presented with flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of long-term memory, impaired judgment 
or impaired abstract thinking.  

In this regard, during the mental status examinations both in 
February 2003 and in May 2005, it was noted that he was 
appropriately dressed and groomed, his thought process was 
clear, coherent, and logical, and he endorsed no 
hallucinations, delusions, illusions or suicidal or homicidal 
ideation.  In addition, during the February 2003 evaluation, 
the Veteran's assigned GAF score was 71, indicative of only 
transient and expectable reactions to psychosocial stressors.  
Although it was noted on several occasions that the Veteran 
was not satisfied with his occupation, he nonetheless 
continued to work full time and did fairly well in that 
setting, being promoted to a managerial position.  Moreover, 
during the May 2005 VA examination, the examiner noted that 
it appeared that at least some of his problems were the 
result of a change in his long-term relationship with his 
former girlfriend, limited social support and occupational 
concerns.  The Board further notes that although he had 
difficulty in establishing and maintaining effective 
relationships, he clearly was capable of doing so, as was 
evidenced by his continuing relationship with his adult 
daughter and his six-year relationship with his girlfriend.

For these reasons, the Board finds that the greater weight of 
the evidence is against finding that the manifestations of 
his PTSD more nearly approximate the criteria for a 50 
percent disability rating.  Furthermore, the Board has also 
considered the criteria for a 70 percent and a 100 percent 
disability rating, and concludes that based on the competent 
medical evidence of record, the Veteran did not have the 
required deficiencies for either of these ratings during the 
period prior to April 2005.  There is no evidence that his 
PTSD was manifested by obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; or 
neglect of personal appearance and hygiene; gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 30 percent for PTSD for the period June 17, 2002 
to April 3, 2005; the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application, as there is not 
an approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
disabling for PTSD for the period June 17, 2002 to April 3, 
2005, is denied.


REMAND

The Veteran is currently service-connected for residuals of a 
fragment wound to the right side of his neck with 10 percent 
and 30 percent evaluations, respectively, during the periods 
under consideration in this appeal.

A review of the medical evidence of record indicates that in 
June 2006, he was diagnosed with cervical stenosis and under 
a cervical laminectomy decompression of the C3 through C7 
vertebrae.  In October 2006, it was noted during a follow-up 
procedure at the VAMC that his laminectomy had improved his 
overall condition such that he could not ambulate 80 percent 
of the time (as to only 20 percent before the procedure) and 
had improved bladder and bowel control.  His gait ataxia, as 
well as arm and hand weakness, were also noted as having been 
improved by the procedure.  However, later that month, he was 
admitted to the VAMC with a diagnosis of lumbar stenosis and 
underwent an interlaminar decompression of the L3 through L5 
vertebrae.  

In July 2007, the Board remanded the Veteran's claim.  The 
Veteran subsequently underwent additional VA examination in 
August 2007.  At that time, the examiner concluded that x-
rays revealed both degenerative disc disease and degenerative 
joint disease of the cervical spine.  The examiner also found 
significant neurological impairment in both the upper and 
lower extremities, including distinctive loss of coordination 
and strength of the left hand, and decreased strength in the 
legs with loss of balance requiring a walker and frequent 
assistance.  The Board believes that it is not clear, 
however, the degree to which the findings noted during this 
examination are related to his service-connected residuals of 
a fragment wound to the neck. 

In this regard, the claims folder does contain opinions from 
the Veteran's private physician and a private physical 
therapist, which attribute degenerative processes in his 
cervical, thoracic, and lumbar spine, as well as radicular 
symptoms in both the upper and lower extremities, to his in-
service shrapnel wound.  See letter from Dr. J. L. Pruski, 
April 2007 and letter from B. Allen, January 2007.  It is not 
clear, however, if the private physicians were able to review 
actual clinical records relating to the initial in-service 
injury in formulating their opinion as to the relationship 
between the service-connected shrapnel wound and his current 
complaints.

Therefore, the Board finds that another examination in 
necessary to clarify the current severity of his service-
connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination with an appropriate, qualified 
examiner, to clarify the current nature 
and severity of his service-connected neck 
wound.  The claims folder should be made 
available to the clinician for review in 
conjunction with the examination and the 
clinician should specifically indicate 
that it has been reviewed.  All necessary 
tests and studies should be conducted in 
order to identify the manifestations and 
degree of impairment, including social and 
occupational impairment, attributable to 
the Veteran's diagnosed disorders.  In 
this regarding, the clinician should 
conduct a thorough examination of the 
neck, back, and spine, and diagnose any 
pathology found.  As to any disability 
identified on examination, the examiner 
should offer an opinion as to whether that 
disability is related to the service-
connected residuals of a fragment wound on 
the right side of the neck.  The clinician 
should also clarify the nature and 
severity of any neurological 
manifestations in both the upper and lower 
extremities, and offer an opinion as to 
whether those manifestations are related 
to the service-connected residuals of a 
fragment wound to the right side of the 
neck.  The clinician must provide a 
complete rationale for all findings.

2.  Following the requested examination, 
the RO should readjudicate the Veteran's 
claim.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
Supplement Statement of the Case 
("SSOC") and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


